DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
Claim Rejections - 35 USC § 112
Claims 1-14 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites, “wherein the intake valve is generally centered between the first cylinder and the second cylinder.” Firstly, it should be noted that the specification never recites this anywhere in its text, rather the specification states in ¶ [0070], “the centerline between the intake and exhaust valves may generally be centered between the two cylinders” which is consistent with previous interpretations and applicant’s figures. This is a different limitation from the one being claimed. This is because it now provides an imaginary line which must be centered, thus it only has the one direction in which it can be centered: the direction connecting the two valves. A valve (such as valve 54) as two dimensions to be “centered” and it fails to be centered in one of them. Essentially, the claim is failing to reference an “orientation” of the valve to be centered upon that the specification itself makes clear. For the sake of examination, the orientation will be assumed to be the one shown (from above), but this could theoretically lead to indefinite issues as well.
Applicant’s remarks contend “Figs. 22, 23, 25, 25, 29, and 32 all depict arrangements in which the intake valve is generally centered between two cylinders” and goes on to cite the wording of ¶ [0069]. Aside from the cited paragraph directly contradicting this statement (offset objects are not centered objects), the drawings do not show this. Fig. 23, for example, is reproduced below. As can be seen, the normal definition of “centered between” obvious would require two things: the object to be between (of which the valves 52 and 54 “between” when viewed from above) and the object to be “centered” which they most clearly are not centered when viewed from above. 
Thus, the claim is referring to subject matter not within the specification or drawings. 
Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to disclose or make obvious the limitations of claims 15 and 19, wherein the dual piston engine of those claims has its two pistons coupled to the crankshaft in substantially the same rotational orientation in their connection to the crankshaft.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747